DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 03/23/2022 after the non-final rejection of 02/16/2022. In this response the Applicant has amended claims 1, 5, 7, 10, 11, 15, 17, added claims 21-24 and canceled claims 3, 4, 13, 14. Thus, claims 1-2, 5-12 and 15-24 are currently pending in this application and are examined below.

Response to amendments and arguments

2.	The Applicants have amended the independent claims to incorporate the allowable subject matter outlined in the last office action. These claims are therefore allowable based on a prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, there are no more outstanding issues in the instant Application and claims 1-2, 5-12 and 15-24 are therefore in condition for allowance. 




                        Allowable Subject Matter

3.	Claims 1-2, 5-12 and 15-24 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for voice based remote aircraft control.    

Most pertinent prior art:

Bilek (U.S. Patent Application Publication # 2016/0093302 A1) in paragraphs 13-16 and figure 1, teaches that commands are transmitted to pilots via radio by the ATC and pilots receive commands audibly over a radio within the aircraft using a headset. The radio is connected to a voice recognition processor that is configured to receive and convert the taxiway voice commands into taxiway textual commands, and a taxiway clearance display coupled to the voice recognition processor that is configured to receive and display the taxiway textual commands. Paragraphs 24-27 and figure 2, teach that the voice recognition processor can compare the received taxiway voice command to one or more of the retrieved taxiway voice command, and, using a speech recognition process or algorithm and/or by comparing the received taxiway voice command to one or more of the retrieved taxiway voice commands, locate a match. The voice recognition processor can determine an uncertainty associated with the accuracy of the converted taxiway textual command and correct it using correlation or pilot input. The voice recognition processor can, having completed the conversion to the taxiway textual command, output the taxiway textual command to the taxiway clearance display. The voice recognition processor can, in addition to outputting the taxiway textual command to a taxiway clearance display, communicate the taxiway textual command to the FMS, which can use the taxiway textual command to guide the aircraft e.g., manage a taxiing procedure or portion thereof) according to the command. An uncertainty indicator can offer alternatives if the voice recognition processor matches only part of a phrase or to an ATC voice command, the voice recognition processor can output a variety of possible taxiway textual commands, such that a pilot may select a correct or most probably, from the pilot's perspective, correct command. The system can use AMM data to assess the probability, based upon the airport layout, that the taxiway textual command is correct.

Abe (U.S. Patent Application Publication # 2020/0183983 A1) in para 90 along with figures 1-9, teaches an utterance generation model trained in advance to output, given any sentence as material for utterance, utterance hypotheses to be output to the user based on the sentence and their likelihood information; an utterance candidate generating unit, receiving an answer from question-answering system through answer obtaining unit, inputting the answer to utterance generation model, and generating utterance candidates based on the utterance hypotheses and their likelihood information output from utterance generation model and utterance candidate storage unit for storing utterance candidates generated by utterance candidate generating unit and ranking unit, utterance selecting unit and utterance shaping unit.

Chen (U.S. Patent Application Publication # 2021/0342634 A1) is para 61 and figure 7, teaches a pre-trained neural network also referred to as a " model", which can feed all the files in the system into the model to get the similarity indices of all files and generate an index database. And then at query time, we compute the similarity index for the given query file, and use the resulting index to search over the database of precomputed indices to find files that have similar content. For efficient querying, the index database can be stored in a data structure or software that is optimized for nearest-neighbor search. One example is the KD-tree data structure discussed with respect to the chunk similarity index.

Sevenster (U.S. Patent Application Publication # 2019/0310981 A1) in paragraphs 27-29, teaches performing sentence boundary detection in verbal dictation of medical reports to determine the end of each sentence in free text, e.g. by searching for sentence transition sequences such as a period followed by a capitalized word.

Metallinou (U.S. Patent # 10515625 B1) in col 6 and figures 1-2, teaches an ASR system that can generate ASR results using the audio signal. The ASR results may include one or more transcripts or other sets of text data representative of words in the utterance. The ASR system may generate ASR confidence score data representing the likelihood that a particular set of words of the textual data matches those spoken in the utterance. The ASR system may determine a score representing a confidence or likelihood that a particular word which matches the sounds would be included in the sentence at the specified location e.g., using a language or grammar model. Thus, each potential textual interpretation of the spoken utterance hypothesis is associated with an ASR confidence score. The ASR system may send the ASR results to the NLU system.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims. The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.




CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Vizzini (U.S. Patent Application Publication # 2008/0065275 A1), Shapiro (U.S. Patent # 9830910 B1), Lafon (U.S. Patent Application Publication # 2020/0027449 A1), Wang (U.S. Patent Application Publication # 2020/0335084 A1), Mier (U.S. Patent Application Publication # 2021/0295720 A1). All references were included in the PTO-892 form attached to the last office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)